Order entered January 8, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01234-CV

                                  STO CORP., Appellant

                                            V.

                     CANAL SIDE LOFTS, LTD., ET AL., Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 11-04649-B

                                         ORDER
       We GRANT the January 5, 2015 second motion of Court Reporter Renee Drake for an

extension of time to file the reporter’s record. The reporter’s record shall be filed within

THIRTY DAYS of the date of this order.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE